735 N.W.2d 269 (2007)
Shaquita GREENWOOD, Personal Representative of the Estate of Laverne Greenwood, Deceased, Plaintiff-Appellant,
v.
COLONY ARMS LIMITED DIVIDEND HOUSING ASSOCIATION LIMITED PARTNERSHIP, American Apartment Management Company, Inc., and PEI, Inc., Defendants-Appellees, and
NLR Corporation, d/b/a Jay Ryan Management Company, and Jefferson Avenue Limited, Defendants.
Docket No. 133884. COA No. 265531.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the March 29, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.